CaseCase: 21-30037   Document:
     3:20-cv-01455-TAD-KDM     00515846898
                           Document  55 FiledPage: 1 Date
                                              05/03/21 PageFiled:
                                                            1 of 305/03/2021
                                                                   PageID #: 746




                     United States Court of Appeals
                                     FIFTH CIRCUIT
                                  OFFICE OF THE CLERK
  ġ                     ġ                                  ġ
  LYLE W. CAYCE         ġ                                          TEL. 504-310-7700
  CLERK                 ġ                                       600 S. MAESTRI PLACE,
                        ġ                                               Suite 115
                                                               NEW ORLEANS, LA 70130

                                  May 03, 2021
 MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
        No. 21-30037        Chambless Enterprises v. Walensky
                            USDC No. 3:20-CV-1455

 Enclosed is an order entered in this case.


                                      Sincerely,
                                      LYLE W. CAYCE, Clerk



                                      By: _________________________
                                      Whitney M. Jett, Deputy Clerk
                                      504-310-7772
 Mr.   Afnan Akram
 Ms.   Davida Finger
 Ms.   Alisa Beth Klein
 Mr.   Tony R. Moore
 Mr.   James Clark Rather Jr.
 Mr.   Steven M. Simpson
 Mr.   Brian James Springer
 Ms.   Leslie Cooper Vigen
 Mr.   Luke A. Wake
 Mr.   David Holman Williams
 Ms.   Dayna Zolle
CaseCase: 21-30037   Document:
     3:20-cv-01455-TAD-KDM     00515846899
                           Document  55 FiledPage: 1 Date
                                              05/03/21 PageFiled:
                                                            2 of 305/03/2021
                                                                   PageID #: 747




               United States Court of Appeals
                    for the Fifth Circuit
                                   ___________

                                    No. 21-30037
                                   ___________

       Chambless Enterprises, L.L.C.; Apartment Association
       of Louisiana, Incorporated,

                                                          Plaintiffs—Appellants,

                                        versus

       Rochelle Walensky; Sherri Berger; United States
       Department of Health and Human Services; Merrick
       Garland, U.S. Attorney General; Xavier Becerra,
       Secretary, U.S. Department of Health and Human
       Services; Center for Disease Control and Prevention,

                                              Defendants—Appellees.
                     ______________________________

                     Appeal from the United States District Court
                        for the Western District of Louisiana
                              USDC No. 3:20-CV-1455
                     ______________________________

       ORDER:
             IT IS ORDERED that the unopposed motion of American
       Academy of Pediatrics, American Medical Association, Center for Health
       Policy and Law at Northeastern University School of Law, Children's
       Healthwatch, George Consortium, GLMA, Health Professionals Advancing
       LGBTQ Equality, Louisiana Fair Housing Action Center, National Hispanic
       Medical Association, National Medical Association, Public Health Law
CaseCase: 21-30037   Document:
     3:20-cv-01455-TAD-KDM     00515846899
                           Document  55 FiledPage: 2 Date
                                              05/03/21 PageFiled:
                                                            3 of 305/03/2021
                                                                   PageID #: 748



                                        No. 21-30037


       Watch, Emily A. Benfer, Kim M. Blankenship, Katherine L. Chen, Matthew
       Desmond, Gregg Gonsalves, Peter Hepburn, Danya E. Keene, Kathryn M.
       Leifheit, Michael Z. Levy, Sabriya A. Linton, Craig E. Pollack, Julia Raifman,
       Gabriel L. Schwartz and David Vlahov, to file an amici brief in support of the
       Defendants – Appellees is GRANTED.
              IT IS FURTHER ORDERED that the unopposed motion of
       Southeast Louisiana Legal Services, Acadiana Legal Service Corporation,
       Southern Poverty Law Center and National Housing Law Project, to file an
       amici brief in support of the Defendants – Appellees is GRANTED.




                                          ___________________________
                                          Stephen A. Higginson
                                          United States Circuit Judge




                                             2
